DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, {“a first critical region comprising at least one first magnetic layer alternating with at least one first inner insulating layer; a non-critical region comprising at least one non-critical magnetic layer alternating with at least one outer insulating layer, and a second critical region”} and {“a first dielectric layer in the first critical region; and a second dielectric layer in the first critical region in the second critical region and separated from the first dielectric layer by the non-critical region”} as claimed in claim 1 and 7, respectively, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 is objected because there are multiple instances of “magnetic layer” in claim 1. Therefore, Claim 1 in line 12, “at least one magnetic layer” should be –“at least one non-critical magnetic layer”-- for consistency. 
Claim 15 is objected because in lines 2-3, the term “a first magnetic layers” is indefinite since it begins with singular “a” and ends in plural “layers”.  Also, a first critical region already recites “first magnetic layer” and claim 15 is also using “a first magnetic layers” for the non-critical magnetic layers. Therefore, Claim 15 in line 2, “a first magnetic layers” should be –“a first non-critical magnetic layer”--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-13 and 15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7: the metes and bounds of the claimed invention, are vague and ill-defined, as a result of limitation “a second dielectric layer in the first critical region in the second critical region and separated from the first dielectric layer by the non-critical region.” (Ln 3-4). It is it is not clear how the second dielectric layer is disposed “in the first critical region in the second critical region” and are “separated from the first dielectric layer by the non-critical region” The specification does not provide a standard for ascertaining the requisite degree, and drawing does not support the "a second dielectric layer in the first critical region in the second critical region and separated from the first dielectric layer by the non-critical region” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite.  Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. Claims 8-13 depend on claim 7. Therefore, claims 8-13 are also rejected.


Regarding claim 15: the metes and bounds of the claimed invention, are vague and ill-defined, as a result of limitation “wherein each of the non-critical magnetic layers have a first magnetic layers that is greater than each of the first magnetic layers and the second magnetic layers.” (Ln 2-3). It is it is not clear what element is greater than “each of the first magnetic layers and the second magnetic layers”. It could be either height, length or thickness. Therefore, it is unclear regarding the term “greater” without providing anything afterwards. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
For prosecution on merit, as best understood from the disclosure Examiner assumes the following “the thickness of a first magnetic layers that is greater than the thickness each of the first magnetic layers and the second magnetic layers “.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 20180308612 A1).
Regarding Claim 1:
Park teaches a laminated magnetic inductor comprising:
a first critical region (70, Drawing:1) comprising at least one first magnetic layer (110, Fig. 18) alternating with at least one first inner insulating layer (120, Fig. 18)
a non-critical region (71, Drawing: 1) comprising at least one non-critical magnetic layer alternating with at least one outer insulating layer (220a), the non-critical region formed opposite a major surface of the first critical region (construed from Drawing :1); and 
a second critical region (72, Drawing:1)  comprising at least one second magnetic layer alternating with at least one second insulating layer (see para 0057-0058), the second critical region formed opposite a major surface of the non-critical region; 
wherein a thickness of the at least one first magnetic layer and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness of the at least one magnetic layer in the non-critical region (Drawing: 1, clearly shows that the thickness of 70 or 72 less than the thickness of 71 in vertical direction. It noted that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.I for more information on prior art drawings as “enabled disclosures”).

    PNG
    media_image1.png
    306
    531
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 18

Regarding Claim 14:
As applied to claim 1, Park teaches wherein the first critical region includes a plurality of first magnetic layers, the second critical region includes a plurality of second magnetic layers, and the non-critical region includes a plurality of non-critical magnetic layers (construed from Drawing: 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sturcken et al. (US 20140068932 A1).
Regarding Claim 2:
 Park does not disclose a thickness of a magnetic layer in the first inner region is about 5 nm to about 100 nm, as claimed. 
However, it is noted here that the magnetic layer thickness 410 may be of 10 nm to 1000 nm, more typically between 50 nm to 500 nm {see Fig. 6, para 0050} as taught by Sturcken overlaps each other. In this case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thickness of a magnetic layer in the first inner region is about 5 nm to about 100 nm to suppress Eddy current (para 0050).

Regarding Claim 3:
As applied to claim 1, Park and Sturcken further teach a thickness of a magnetic layer in the outer region is about 200 nm to about 800 nm (see Sturcken’s Fig. 6, para 0050) as explained in claim in analysis in light of MPEP 2144.05.I.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Noah et al. (US 20170250134 A1).
Regarding Claim 4:
As applied to claim 1, Park does not disclose wherein a magnetic layer in the first critical region comprises a ferromagnetic material, a soft magnetic material, an iron alloy, a nickel alloy, a cobalt alloy, a ferrite, permalloy, or any suitable combination of these materials, as claimed.
However, Noah teaches magnetic layers 31, 32 can comprise soft ferromagnetic materials (see Fig. 3, para 0038).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Noah’s magnetic layer made of soft ferromagnetic materials for Park’s magnetic layer, since this modification will provide high permeability and low coercivity (see para 0038).

Regarding Claim 5:
As applied to claim 1, Park does not disclose wherein a magnetic layer in the second critical region comprises a ferromagnetic material, a soft magnetic material, an iron alloy, a nickel alloy, a cobalt alloy, a ferrite, permalloy, or any suitable combination of these materials, as claimed.
However, Noah teaches magnetic layers 31, 32 can comprise soft ferromagnetic materials (see Fig. 3, para 0038).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Noah’s magnetic layer made of soft ferromagnetic materials for Park’s magnetic layer, since this modification will provide high permeability and low coercivity (see para 0038).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Morrissey et al. (US 20140062646 A1).
Regarding Claim 6:
As applied to claim 1, Park does not teach that a conductive coil helically wrapping through the first and second critical regions, as claimed.
However, Morrissey teaches that a conductive coil (30, Fig. 1; para 0030) helically wrapping through the first (60, Fig. 2; para 0036) and second critical regions (160, para 0039).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a conductive coil helically wrapping through the first and second critical regions  to improve the magnetic properties of the device.

This is a separate rejection to reject claims 1-6 and 14-15.
Claims 1, 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Baumann et al. (US 2015/0318096 A1).
Regarding Claim 1:
Park teaches a laminated magnetic inductor comprising:
 region (70, Drawing: 1) comprising at least one first magnetic layer (110, Fig. 18) alternating with at least one first inner insulating layer (120, Fig. 18)
a non-critical region (71, Drawing: 1) comprising at least one non-critical magnetic layer alternating with at least one outer insulating layer (220a), the non-critical region formed opposite a major surface of the first critical region (construed from Drawing :1); and 
a second critical region (72, Drawing:1)  comprising at least one second magnetic layer alternating with at least one second insulating layer (see para 0057-0058), the second critical region formed opposite a major surface of the non-critical region; 
Park does not disclose wherein a thickness of the at least one first magnetic layer and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness of the at least one magnetic layer in the non-critical region, as claimed.
However, Baumann teaches that a thickness (3B1, Fig. 2b; para 0099) of the at least one first magnetic layer (242B) and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness (3B2, Fig. 2b; para 0099) of the at least one magnetic layer (246b) in the non-critical region.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thickness of the at least one first magnetic layer and the at least one second magnetic layer in each of the first and second critical regions is less than a thickness of the at least one magnetic layer in the non-critical region to provide a magnetic core having an improved conduction of heat along the magnetic core (para 0009).

Regarding Claim 6:
As applied to claim 1, the modified Park and Baumann further teach that a conductive coil (440a, Fig. 4a; para 0144) helically wrapping (construed from Fig. 4a) through the first (not expressly labeled; i.e. lower parts of the core 410a in Fig. 4a) and second critical regions (not expressly labeled; i.e. upper parts of the core 410a in Fig. 4a).

Regarding Claim 14:
As applied to claim 1, the modified Park teaches wherein the first critical region includes a plurality of first magnetic layers, the second critical region includes a plurality of second magnetic layers, and the non-critical region includes a plurality of non-critical magnetic layers (construed from Drawing: 1)

Regarding Claim 15:
Best understood in view of 112b rejection in section 3  above, as applied to claim 14, the modified Park teaches each of the non-critical magnetic layers have a first magnetic layers (3B2, Baumann’s Fig. 2B) that is greater than each of the first magnetic layers (3B1, Baumann’s Fig. 2B; para 0099) and the second magnetic layers.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Baumann and further in view of Sturcken et al. (US 20140068932 A1).
Regarding Claim 2:
As applied to claim 1, the modified Park does not disclose a thickness of a magnetic layer in the first inner region is about 5 nm to about 100 nm, as claimed. 
However, it is noted here that the magnetic layer thickness 410 may be of 10 nm to 1000 nm, more typically between 50 nm to 500 nm {see Fig. 6, para 0050} as taught by Sturcken overlaps each other. In this case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thickness of a magnetic layer in the first inner region is about 5 nm to about 100 nm to suppress Eddy current (para 0050).

Regarding Claim 3:
 Park and Sturcken further teach a thickness of a magnetic layer in the outer region is about 200 nm to about 800 nm (see Sturcken’s Fig. 6, para 0050) as explained in claim in analysis in light of MPEP 2144.05.I.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Baumann and further in view of Noah et al. (US 20170250134 A1).
Regarding Claim 4:
As applied to claim 1, the modified Park does not disclose wherein a magnetic layer in the first critical region comprises a ferromagnetic material, a soft magnetic material, an iron alloy, a nickel alloy, a cobalt alloy, a ferrite, permalloy, or any suitable combination of these materials, as claimed.
However, Noah teaches magnetic layers 31, 32 can comprise soft ferromagnetic materials (see Fig. 3, para 0038).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Noah’s magnetic layer made of soft ferromagnetic materials for Park’s magnetic layer, since this modification will provide high permeability and low coercivity (see para 0038).

Regarding Claim 5:
As applied to claim 1, the modified Park does not disclose wherein a magnetic layer in the second critical region comprises a ferromagnetic material, a soft magnetic material, an iron alloy, a nickel alloy, a cobalt alloy, a ferrite, permalloy, or any suitable combination of these materials, as claimed.
However, Noah teaches magnetic layers 31, 32 can comprise soft ferromagnetic materials (see Fig. 3, para 0038).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Noah’s magnetic layer made of soft ferromagnetic materials for Park’s magnetic layer, since this modification will provide high permeability and low coercivity (see para 0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3989.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837